Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 9/12/22.  In the reply, the applicant amended claims 1, 20, 28; canceled claim 13.  Claims 1-12, 14-30 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/15/22 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-11, 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 2011/0152756) in view of Hill et al. (US 2011/0009724) (“Hill”).  Drew discloses: 
A cartridge, comprising a medicament reservoir containing medicament, secured to a cartridge receptacle (e.g. a body of the pump) (Fig 2 feature 34; para [0058]).
A pump controller configured to direct medicament from the reservoir (Figs 1-2 feature 12 -'IMD'; para [0028]).
A pump motor (or drive mechanism) configured to eject the medicament from the reservoir (Fig 2 feature 32; para [0061]- ‘a piston driven pump’).
A wireless data interface configured to connect to a remote electronic device (Fig 1 feature 20; para [0028]).
A non-transitory memory configured to store instructions that are executed by a hardware processor (Fig 2 features 26 and
28; para [0033] and [0058]).
The instructions include receiving an indication of an amount of initial medicament and determining a rate of consumption of the medicament, in order to determine the total remaining amount of medicament (Fig 4; para [0077]).
The instructions further include determining that the amount of total remaining medicament is below a threshold amount and in response automatically generating an alert to the user (Fig 4; para [0045] and [0077]); and
Hill (process 930, Fig. 22), in the analogous art, goes further and teaches, after an alert is generated that the medicament is below a threshold, the below:
Transmit 934, via the wireless data interface, a request for an additional supply of medicament to the remote electronic device 930s ([0171] replenish message communicated back to the medical device, wirelessly)
Receive (936) via the wireless data interface, a confirmation signal (tasks after 936 on the remote side) from the remote electronic device, the confirmation signal configured to indicate that the request for the additional supply of medicament was received by the remote electronic device (signal received so the tasks proceed 938); and 
Generate a success alert configured to indicate that the request for the additional supply of medicament was successfully received by the remote electronic device (the transmission at 946 and tasks proceeding at 948 represent that the remote electronic device must have received the request, thus a success alert)
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further the processes of Drew with the processes (tasks) as taught by Hill to have the communication, processing and execution of remote commands within the same device system to preclude troublesome conflicting or redundant instructions and commands that might be issued concurrently (or very close in time) by different controller devices, see Hill [0006].
	With respect to Claims 20-23, 26, 28: in addition to the above, with Claim 1, Drew/Hill can be used as a glucose level control system and method configured to determine an amount of total remaining medicament (insulin) [Drew 0027]
	Claim 27: the remote electronic device is a user interactive device 20 (Drew) that receives the request for an additional supply of medicament 
Claims 2-4, 30; Drew discloses a medicament ordering control element by way of a telemetry module 30, 88 that is configured to communicate between/via the medicament pump and/or remote electronic device (i.e. receiving/sending requests and indicating user alerts) (Fig 2 feature 30; para [0028], [0058], [0068] and [0077] [0078-0081], Fig. 4).
Claim 5: Drew discloses the hardware processor determining a period of time for which additional supply of medicament is desired
(i.e. a refill time) ([0004-0006]) (para [0020] and [0097]).
	Claim 6: the healthcare provider uses programmer 20 to program IMD 12 with a therapy program [Drew 0040]
	Claim 7-8, 17-18: determine a refill is or will be necessary and command to acquire the quantity of replacement medicament and transmit request to the computing hardware [Drew 0045]
Claims 9-11: Drew discloses the remote electronic device comprising computing hardware in a network-connected environment that communicates the indication of the initial amount of medicament, the total remaining amount of medicament being below a threshold amount and the request for the additional supply of medicament (para [0044]).
Claim 16: the rate determining process comprises receiving from a sensor an amount of existing medicament in the reservoir [Drew 0053, 0064]
Claim 19: Drew discloses the processor determining an amount of unusable supply of medicament (e.g. expired medicament as suggested by manufacturer), such that an alert for additional medicament is automatically generated (Fig 4; para [0025] and [0077]).
Claims 24-25: the amount of unusable supply of medicament is determined based on estimated expiration dates [Drew 0066]
Claim 29: Hill, further teaches an active link for the initiation of an electronic transaction for the consumable at the medical device [0172, 0165], Fig. 21 process.

8.	Claims 12, 14 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Drew in view of Hill further in view of Bazargan et al. (US 2014/0058349) (“Bazargan”).
Drew/Hill discloses the invention as substantially claimed but does not directly disclose using the operation of the pump motor or cartridge replacement to determine rate of consumption.  Bazargan, in the analogous art, teaches determining a rate of consumption based on the amount of medicament ejected from the reservoir due to an operation of the pump motor (i.e. detecting a shaft/piston location to predict the medicament usage) and then using this to determine the residual medicament (i.e. the amount remaining in the reservoir) (Fig 11 feature 1180; para [0048]-[0050], [0053] and [0071-0072]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine residual medicament in the way as taught by Bazargan as a similar way to determine rate of consumption.
Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that because Hill makes the two assumptions at tasks 936 and 946 that Hill does not disclose at least “receiv[ing]… a confirmation signal from the remote electronic device…and generat[ing] a success alert configured to indicate that the request… was successfully received by the remote electronic device.” (claims 1, 20, 28).  Examiner disagrees.  The tasks that follow the transmissions at 936 and 946 make clear, first, that the confirmation signal was received from the remote electronic device since that signal is then analyzed by the remote electronic device (tasks after 936), and second, that a success alert configured to indicate the request was successfully received by the remote electronic device (the tasks after 946) act as a success alert since there would be no initiation of a transaction if the remote electronic device had not successfully received the request.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEANNA K HALL/Primary Examiner, Art Unit 3783